Citation Nr: 0331319	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision which granted an 
increased rating, from 0 percent to 10 percent, effective 
from May 5, 1999, for the veteran's service-connected 
residuals of a right foot injury.  The veteran appealed for a 
higher rating.  Subsequently, in August 2002, the RO assigned 
the following ratings for the right foot condition:  a 
temporary total convalescent rating (38 C.F.R. § 4.30) from 
November 30, 1999, 10 percent from January 1, 2000, 20 
percent from August 15, 2000, a temporary total convalescent 
rating (38 C.F.R. § 4.30) from December 12, 2000, and 10 
percent from February 1, 2001.  The veteran continues to 
appeal for a higher rating for the right foot condition.  In 
his October 2000 substantive appeal, he requested a Travel 
Board hearing, but in September 2003 he withdrew his hearing 
request.

Also in September 2003, the veteran requested service 
connection for a bilateral knee condition.  As this matter 
has not been previously considered by the RO, it is hereby 
referred to the RO for initial adjudication.


FINDING OF FACT

The veteran's residuals of a right foot injury are moderately 
severe in degree.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a right 
foot injury have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1969 
to December 1971.  His service medical records show that he 
sustained an injury to his right foot in January 1970 when a 
trailer fell on his right 2nd toe.

In March 1972, the RO granted service connection for 
residuals of an arthrotomy of the right 2nd toe, and assigned 
a 10 percent rating for the condition.

In February 1973, the RO reduced the right foot disability 
rating to 0 percent.  

In July 1999, the veteran filed his current claim for an 
increased rating for his service-connected residuals of a 
right foot injury.

In August 1999, the veteran was given a VA orthopedic 
examination.  He reported a crushing injury to his right foot 
while he was in service in 1969.  He stated that he had an 
abnormality of his right second toe which resulted in him 
placing a disproportionate amount of his weight on the 
lateral aspect of his foot.  He said that he had developed a 
callus on the plantar surface of his right 5th toe as a 
result.  He reported that he had been advised that surgery 
would likely be necessary for this condition.  He said that 
the callus formation had produced a significant degree of 
discomfort, and had caused problems in his employment.  On 
physical examination, he ambulated with a mildly antalgic 
gait favoring his right lower extremity and bearing weight on 
the outer side of his right foot.  He was noted to have a 
healed laceration of the right 2nd toe with foreshortening of 
the proximal phalanx of the right 2nd toe, and ankylosis of 
the proximal interphalangeal joint of the right great toe 
with restriction of range of motion of the 
metacarpophalangeal joint.  This prevented him from having 
the normal degree of push-off with regard to his gait.  He 
favored this area by increasing the weight bearing on the 
lateral aspect of his right foot, and had developed a heavy 
callus under the metatarsal head of the fifth metatarsal as a 
result.  He said that shoe inserts had not helped with this 
condition.  The examiner noted that this condition had been a 
source of continuing discomfort for the veteran.  The 
examiner's diagnosis was status post crush injury of the 2nd 
toe on the right foot, with resulting abnormality in gait 
which caused heavy callus formation under the 5th metatarsal 
head.  The examiner opined that surgical intervention was 
appropriate, and stated that the veteran's complaints were 
genuine in that he demonstrated an abnormality in his gait.  
The examiner recommended that the veteran not be required to 
stand or walk for periods in excess of 15 minutes, or be 
required to repeatedly go up or down stairs or walk on uneven 
ground.  It was noted that the veteran's symptoms should 
improve significantly following surgery for the callus 
formation.

A September 1999 RO rating decision granted an increased 
rating, from 0 percent to 10 percent, effective from May 5, 
1999, for the residuals of a right foot injury.  

VA medical records from 1999 to 2002 show ongoing right foot 
problems.  Following complaints of a painful and recurrent 
callus under the 5th metatarsal head of his right foot in 
early 1999, the veteran underwent a 5th metatarsal osteotomy 
in November 1999.  He is indicated to have done well 
postoperatively, although he had complaints of pain in the 
area in January 2000.  In December 2000 he underwent a 
plantar neurectomy after developing pain and numbness in his 
right forefoot.  Treatment notes from July 2001 show the 
veteran complaining of pain in his right foot with prolonged 
standing, walking, and driving.  He was indicated to have 
decreased motion between the right metatarsals, particularly 
between the 3rd and 4th metatarsal.  Pain symptoms were 
produced with plantar flexion of the 4th metatarsal with 
respect to the 3rd.  The assessment was intrinsic muscle 
weakness and hypomobility in the intermetatarsal 
articulations of the forefoot, producing mildly irritating 
pain with standing, driving, and ambulation.  Treatment notes 
from October 2002 show the veteran complaining of athlete's 
foot fungus primarily on his right foot, but being noted as 
being asymptomatic with regard to his right foot injury and 
being able to walk with no problems.  

In a statement dated in August 2002, Dr. Riordan opined that 
the veteran's crushing injury to his right 2nd toe could not 
be dissociated from and was causally related to his 
subsequent complications from the initial injury.         

In August 2002, the RO assigned the following ratings for the 
right foot condition:  a temporary total convalescent rating 
(38 C.F.R. § 4.30) from November 30, 1999, 10 percent from 
January 1, 2000, 20 percent from August 15, 2000, a temporary 
total convalescent rating (38 C.F.R. § 4.30) from December 
12, 2000, and 10 percent from February 1, 2001.  

In June 2003, the veteran was given another VA orthopedic 
examination.  He stated that he had forefoot pain, mainly at 
the end of the day.  He said that he was on his feet most of 
the day.  He reported that he walked with a very slight limp 
and altered gait pattern, which had not changed significantly 
over time.  He indicated some numbness in his toes, which he 
said was not very bothersome.  He said that he was doing well 
overall (but far from perfect), and reported no complaints 
regarding his right hindfoot or midfoot or his left foot.  On 
physical examination, he walked with a very slight limp and 
tended to keep his right foot slightly more externally 
rotated than his left.  This difference was between 5 and 10 
degrees.  He was able to walk on his tiptoes and also on his 
heels.  He reported discomfort in his forefoot when walking 
on his tiptoes.  He was able to hop on either side, but had 
better rise on his left side.  His right 2nd toe was 
shortened and somewhat plantar flexed, overlapping slightly 
on the dorsum by the 1st and 3rd digits.  There was a small 
scar at the 5th metatarsal neck region.  The ankle appeared 
normal, and range of motion showed only a few degrees 
decrease in dorsiflexion of the right ankle when compared to 
the left.  Otherwise the ankles were normal in plantarflexion 
and subtalar flexibility.  He had good flexibility of all the 
joints of the toes.  There was no sign of gross instability 
of the interphalangeal joint, and the interphalangeal joint 
did not appear seriously uncomfortable when moved.  Sensation 
revealed decreased appreciation of pinprick on the lateral 
border of the 3rd toe and the medial border of the 4th toe.  
There was slight sensitivity to deep pressure in the plantar 
aspect of the foot, which was consistent with a mild residual 
neuroma.  Circulation was intact.  

The June 2003 VA examiner's diagnoses were crush injury of 
the right 2nd toe, with subsequent resection arthroplasty of 
the proximal interphalangeal joint; intractable callus of the 
5th metatarsal head, status post metatarsal osteotomy; and 
status post interdigital neurectomy of the right 3rd 
interspace.  The examiner opined that the interdigital 
neuroma and hypercolosity were directly related to the in-
service injury to the veteran's 2nd toe, and thus residuals 
from the entire foot should be considered to be service-
connected.  The examiner stated that the veteran currently 
had a 5 degree loss of dorsiflexion of the right ankle, as 
well as a shortened toe, with scars and decreased sensibility 
in the 3rd interspace.  There was evidence of an ongoing mild 
limp, which was not likely to change.  The examiner stated 
that the veteran was able to be fully ambulatory without 
restrictions, and could hop with reasonable facility on 
either side.  The examiner noted that the veteran's objective 
abnormalities seemed to fairly accurately reflect his true 
degree of disability.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 10 percent for residuals of a right foot injury.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the right foot condition under Diagnostic 
Code 5284, pertaining to other foot injuries.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence shows that the veteran suffered a crushing 
injury to his right 2nd toe during service.  Subsequent to 
this he underwent a 5th metatarsal osteotomy in November 
1999, and a plantar neurectomy in January 2000.  Medical 
opinions of record relate these surgeries and the veteran's 
ongoing right foot problems to his in-service injury.  
Currently, he is shown to have a limp which is mild in 
nature, and some decrease in range of motion with regard to 
the dorsiflexion of his right ankle.  He further has some 
decreased sensation in the 3rd and 4th toes, and slight 
sensitivity to deep pressure in the plantar aspect of the 
right foot.  He is able to ambulate without restrictions, but 
has discomfort with protracted weight-bearing activities.  

Given the evidence, the Board finds that the veteran's 
condition more nearly approximates moderately severe (20 
percent) impairment from a right foot injury, rather than 
moderate (10 percent) impairment from a right foot injury, 
and thus a higher rating of 20 percent under Code 5284 is 
warranted.  38 C.F.R. § 4.7.  In classifying the condition as 
moderately severe, the Board has taken into account 
additional functional impairment due to pain on use of the 
right foot.  

The service-connected residuals of a right foot injury are 
not severe in degree, even when considering the effects of 
pain on use, as would warrant a rating greater than 20 
percent under Code 5284.  The Board has also considered 
whether a rating higher than 20 percent is warranted under 
other diagnostic codes, and finds that it is not shown that 
the residuals of a right foot injury involve a flat foot, 
claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones, let alone to the degree for a higher rating 
under diagnostic codes applicable to those conditions.

In sum, the Board finds that a higher rating of 20 percent is 
warranted for residuals of a right foot injury under Code 
5284.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increased rating, to 20 percent, for residuals of a right 
foot injury is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



